12‐4054‐cr
     United States v. Van Mead 




 1                                UNITED STATES COURT OF APPEALS
 2                                    FOR THE SECOND CIRCUIT
 3
 4                                          August Term, 2013
 5
 6                (Argued: December 4, 2013                   Decided: December 8, 2014)
 7
 8                                            No. 12‐4054‐cr
 9                                _____________________________________
10
11                                      UNITED STATES OF AMERICA,
12
13                                              Appellee,
14
15                                                ‐ v. ‐
16
17                                          TERRY VAN MEAD,
18
19                                          Defendant‐Appellant.
20                                _____________________________________
21
22   Before:           LIVINGSTON and LOHIER, Circuit Judges; STEIN, District Judge.*
23
24           Defendant‐Appellant Terry Van Mead (“Mead”) pleaded guilty to one count
25   of failing to register as a sex offender in violation of the Sex Offender Registration
26   and  Notification  Act,  18  U.S.C.  §  2250(a),  and  one  count  of  possession  of  stolen
27   firearms pursuant to 18 U.S.C. §§ 922(j), 924(a)(2).  At Mead’s sentencing, the district
28   court  concluded  that  Mead  had  sustained  two  felony  convictions  for  “crimes  of
29   violence” prior to committing the firearms offense – one for attempted burglary and
30   one  for  statutory  rape  in  violation  of  New  York  Penal  Law  §  130.40‐2  –  and,


              *
               The  Honorable  Sidney  H.  Stein,  United  States  District  Judge  for  the  Southern
     District of New York, sitting by designation.
 1   accordingly,  calculated  Mead’s  base  offense  level  pursuant  to  the  United  States
 2   Sentencing Guidelines (“U.S.S.G.”) § 2K2.1, which sets a base offense level of 24 for
 3   defendants who have committed certain firearms offenses after “sustaining at least
 4   two felony convictions of . . . a crime of violence,” as that term is  defined in U.S.S.G.
 5   § 4B1.2.  Because we conclude that the conduct prohibited by New York Penal Law
 6   §  130.40‐2  is  not  categorically  a  “crime  of  violence”  under  U.S.S.G.  §  4B1.2,  we
 7   VACATE the district court’s judgment and REMAND for resentencing. 
 8
 9                                      DAVID  L.  MCCOLGIN  (Steven L. Barth, on the brief),
10                                      Assistant Federal Public Defenders, for Michael L.
11                                      Desautels,  Federal  Public  Defender,  District  of
12                                      Vermont, Burlington, VT, for Defendant‐Appellant. 
13
14                                      CHRISTINA  E.  NOLAN  (Gregory  L.  Waples,  on  the
15                                      brief),  Assistant  United  States  Attorneys,  for
16                                      Tristram J. Coffin, United States Attorney, District
17                                      of Vermont, Burlington, VT, for Appellee.
18
19   DEBRA ANN LIVINGSTON, Circuit Judge:

20          Defendant Terry Van Mead (“Mead”) appeals from a judgment of the United

21   States District Court for the District of Vermont (Sessions, J.), sentencing him to 130

22   months’ imprisonment following his guilty plea to one count of failing to register

23   as a sex offender in violation of the Sex Offender Registration and Notification Act,

24   18 U.S.C. § 2250(a), and one count of possession of stolen firearms pursuant to 18

25   U.S.C. §§ 922(j), 924(a)(2).  On appeal, Mead argues that the district court erred in

26   calculating  his  sentence  under  the  United  States  Sentencing  Guidelines

27   (“Guidelines” or “U.S.S.G.”).  Specifically, Mead contends  that the district court

                                                   2
 1   incorrectly applied the enhancement in U.S.S.G. § 2K2.1, which sets a base offense

 2   level  of  24  for  defendants  who  have  committed  certain  firearms  offenses  after

 3   “sustaining at least two felony convictions of . . . a crime of violence,” as that term

 4   is defined in U.S.S.G. § 4B1.2.  Mead asserts that, contrary to the district court’s

 5   ruling, his conviction for statutory rape under New York Penal Law (“N.Y.P.L.”)

 6   § 130.40‐2 was not a “crime of violence.”  Because we conclude that the conduct

 7   prohibited by N.Y.P.L. § 130.40‐2 is not categorically a “crime of violence” under

 8   § 4B1.2, we vacate the judgment and remand for resentencing. 

 9                                       BACKGROUND

10         The  facts  on  appeal  are  not  in  dispute.    In  2006,  Mead  was  convicted  of

11   violating N.Y.P.L. § 130.40‐2, which provides that “[a] person is guilty of criminal

12   sexual act in the third degree when . . . [b]eing twenty‐one years old or more, he or

13   she engages in oral sexual conduct or anal sexual conduct with a person less than

14   seventeen years old.”  Mead, then thirty years old, had engaged in repeated sexual

15   encounters with a fifteen‐year‐old girl.  The conviction required Mead to register as

16   a sex offender both prior to his release from prison and upon moving to another

17   state, and to notify authorities if his address changed, conditions with which Mead



                                                 3
 1   initially  complied.    However,  in  June  2010,  Mead  was  arrested  in  Vermont  for

 2   assaulting his former girlfriend and sentenced to another term of imprisonment. 

 3   Upon his release from prison in August 2010, Mead continued to reside in Vermont

 4   without notifying New York authorities of his change of address or registering as

 5   a sex offender in Vermont. 

 6         Following  multiple  additional  confrontations  with  authorities,  Mead  was

 7   again arrested in Vermont in October 2010 for the instant offense conduct.  At the

 8   time  of  his  arrest,  Mead  was  driving  a  stolen  car  carrying  numerous  firearms,

 9   hunting gear, a gaming system, and games, all of which had been reported stolen

10   from two Vermont homes earlier that day.  One of those firearms was found fully

11   loaded and “jammed between the front driver and passenger seats with the barrel

12   down and handle up.”  In addition, officers found in Mead’s wallet cash and a check

13   made out to Mead that investigators traced to a local sporting goods store that had

14   purchased ten firearms from Mead that day.  Those firearms had also been reported

15   stolen from the same two homes. 

16         In August 2011, a federal grand jury indicted Mead for failing to register as

17   a sex offender, possessing stolen firearms, and possessing firearms as a felon.  Mead



                                                 4
 1   pled  guilty  to  the  first  two  counts,  and  the  government  dismissed  the  third.

 2   Following Mead’s plea, a probation officer submitted a Presentence Report (“PSR”)

 3   to the district court recommending a sentencing range of 130 to 162 months, based

 4   on a final offense level of 27 and a criminal history category of VI.  Pertinently, in

 5   calculating Mead’s final offense level, the PSR asserted that two of Mead’s prior

 6   convictions – including a 1996 conviction for attempted burglary in New York and

 7   the 2006 conviction for statutory rape – were for “crimes of violence” under § 2K2.1,

 8   as defined by § 4B1.2.  Accordingly, the PSR stated that Mead’s base offense level

 9   was 24, which, after the application of firearms enhancements and a reduction for

10   acceptance of responsibility, resulted in a final offense level of 27.  

11          Mead objected to the PSR’s characterization of his statutory rape conviction

12   as a conviction for a “crime of violence” under § 2K2.1 and § 4B1.2.1  Following

13   argument,  the  district  court  rejected  Mead’s  objection  and  adopted  the  PSR’s

14   recommendation.  In so ruling, the district court largely relied on United States v.

15   Daye,  571  F.3d  225  (2d  Cir.  2009),  in  which  this  Court  held  that  violation  of  a

16   Vermont  law  prohibiting  sexual  contact  with  a  minor  aged  fifteen  or  younger


            1
             Mead also challenged the categorization of his conviction for attempted burglary
     as being for a “crime of violence,” an argument he does not renew on appeal.

                                                   5
 1   constituted a “violent felony” under the Armed Career Criminal Act (“ACCA”), 18

 2   U.S.C. § 924(e)(2)(B).  See United States v. Mead, No. 2:11‐CR‐87 (WKS), 2012 WL

 3   3192670, at *2‐5 (D. Vt. Aug. 2, 2012) (discussing United States v. Daye, 571 F.3d at

 4   230‐34).  Noting the “identical” phrasing of the residual clauses of § 4B1.2 and the

 5   ACCA,  the  district  court  first  determined  that  the  provisions  should  be  read

 6   coextensively.  Id. at *3 (internal quotation marks omitted).  The district court then

 7   compared N.Y.P.L. § 130.40‐2 and the Vermont law and, finding that they reached

 8   similar conduct, read Daye to require a finding that violation of N.Y.P.L. § 130.40‐2

 9   constituted a “crime of violence” under § 2K2.1 and § 4B1.2.  Id. at *4‐5.  In light of

10   its  ruling,  the  district  court  set  Mead’s  base  offense  level  at  24  –  resulting  in  an

11   advisory  sentencing  range  of  130  to  162  months  –  and  sentenced  Mead  to  130

12   months’ imprisonment, to be served in two consecutive sixty‐five month terms.  

13   Mead appealed. 

14                                             DISCUSSION

15          Mead  argues  on  appeal  that  violation  of  N.Y.P.L.  §  130.40‐2  does  not

16   constitute a “crime of violence” under § 4B1.2, and that the district court’s finding

17   to  the  contrary  resulted  in  the  application  of  an  inflated  base  offense  level.    We



                                                     6
 1   review de novo a district court’s determination as to whether a prior offense was a

 2   “crime of violence” under the Guidelines.  See United States v. Savage, 542 F.3d 959,

 3   964 (2d Cir. 2008).  

 4          Section 2K2.1 requires that defendants who have committed certain firearms

 5   offenses receive a base offense level of 24 “if the defendant committed any part of

 6   the [firearms] offense subsequent to sustaining at least two felony convictions of

 7   either a crime of violence or a controlled substance offense.”  U.S.S.G. § 2K2.1(a)(2). 

 8   Section 2K2.1 defines “crime of violence” by reference to § 4B1.2(a), which states:

 9          The term “crime of violence” means any offense under federal or state
10          law, punishable by imprisonment for a term exceeding one year, that – 
11
12          (1)  has  as  an  element  the  use,  attempted  use,  or  threatened  use  of
13          physical force against the person of another, or 
14
15          (2)  is  burglary  of  a  dwelling,  arson,  or  extortion,  involves  use  of
16          explosives,  or  otherwise  involves  conduct  that  presents  a  serious
17          potential risk of physical injury to another. 
18
19   Section 4B1.2(a)(1) is referred to as the “physical force clause.”  The first half of

20   §  4B1.2(a)(2)  contains  the  “exemplar  crimes,”  and  the  second  half  the  “residual

21   clause.”2 


            2
               An application note to § 4B1.2 contains additional interpretive material not at issue
     in this case.  See U.S.S.G. § 4B1.2 app. n.1. 

                                                    7
 1          N.Y.P.L.  §  130.40‐2  prohibits  a  person  aged  twenty‐one  or  older  from

 2   engaging  in  oral  or  anal  sexual  conduct  with  a  minor  aged  sixteen  or  younger. 

 3   Because the law lacks a physical force element, it cannot be deemed a “crime of

 4   violence” under  § 4B1.2(a)(1)’s “physical force” clause.  Similarly, because the law

 5   does  not  concern  any  of  the  exemplar  crimes,  it  cannot  be  deemed  a  “crime  of

 6   violence”  under  §  4B1.2(a)(2)’s  list  of  “exemplar  crimes.”    Instead,  violation  of

 7   N.Y.P.L. § 130.40‐2 may be deemed a “crime of violence” only under § 4B1.2(a)(2)’s

 8   “residual  clause,”  which  reaches  crimes  that  “otherwise  involve[]  conduct  that

 9   presents a serious potential risk of physical injury to another.” 

10          In  interpreting  the  reach  of  §  4B1.2(a)(2)’s  residual  clause,  we  employ  a

11   categorical approach, with an eye to case law interpreting an identical clause in the

12   ACCA that defines “violent felony.”  See United States v. Gray, 535 F.3d 128, 130 (2d

13   Cir. 2008) (looking to ACCA precedent to interpret § 4B1.2 due to the provisions’

14   “identical”  operative  language);  Taylor  v.  United  States,  495  U.S.  575,  602  (1990)

15   (requiring “categorical” approach to interpreting ACCA).  The categorical approach

16   requires a court to consider an offense “in terms of how the law defines the offense

17   and  not  in  terms  of  how  an  individual  offender  might  have  committed  it  on  a



                                                   8
 1   particular occasion.”  Begay v. United States, 553 U.S. 137, 141 (2008) (citing Taylor,

 2   495 U.S. at 602).  Under this approach, “every conceivable factual offense covered

 3   by a statute . . . [need not] necessarily present a serious potential risk of injury before

 4   the offense can be deemed a violent felony,” or, as it were, a crime of violence.  James

 5   v. United States, 550 U.S. 192, 208 (2007).  Instead, “the proper inquiry is whether the

 6   conduct encompassed by the elements of the offense, in the ordinary case, presents

 7   a serious potential risk of injury to another.”  Id.     

 8          In applying the categorical approach, the Supreme Court has distinguished

 9   between offenses that have “a stringent mens rea requirement,” demanding that a

10   defendant act knowingly, intentionally, or the like as to the core element or elements

11   of  the  offense,  and  those  offenses  commonly  characterized  as  sounding  in  strict

12   liability, negligence, or recklessness.  See Sykes v. United States, 131 S. Ct. 2267, 2275‐

13   76 (2011).  For the former, an offense must pose a risk “similar in degree” to its

14   “closest analog” among the exemplar crimes  to qualify as a “violent felony” under

15   the residual clause.  Id. at 2273 (deeming vehicular flight to be a “violent felony”

16   because it poses a risk similar to that of burglary or arson).  By contrast, a strict

17   liability, negligence, or recklessness offense must be similar in kind and pose a risk



                                                  9
 1   similar in degree to qualify as a “violent felony” under the residual clause.  Begay,

 2   553  U.S.  at  145;  see  Sykes,  131  S.  Ct.  at  2275‐76  (limiting  Begay  to  strict  liability,

 3   negligence, and recklessness offenses).  That is, to be deemed a “violent felony,” an

 4   offense lacking a stringent mens rea requirement must not only “involve[] conduct

 5   presenting a serious potential risk of physical injury to another” but must also be

 6   “roughly similar” to the exemplar crimes by typically consisting of “purposeful,

 7   violent,  and  aggressive  conduct”  such  that  commission  of  the  offense  makes  it

 8   “more likely that an offender, later possessing a gun, will use that gun deliberately

 9   to  harm  a  victim.”    Begay,  553  U.S.  at  143,  145  (holding  that  driving  under  the

10   influence is not a “violent felony” because the offense conduct is not “purposeful,

11   violent, and aggressive”).3 




            3
                Given this distinction, we reject Mead’s argument that § 4B1.2 does not reach strict
     liability offenses.  Sykes limited Begay’s “purposeful, violent, and aggressive” approach to
     strict liability, negligence, and recklessness crimes, strongly implying that such crimes may
     qualify as predicate offenses under the ACCA and § 4B1.2.  See Sykes, 131 S. Ct. at 2277
     (Thomas, J., concurring) (criticizing majority for maintaining “purposeful, violent, and
     aggressive” test for strict liability crimes).  We conclude, as in Daye, that the ACCA – and,
     by extension, § 4B1.2 – reaches offenses commonly characterized as strict liability offenses
     in appropriate circumstances, regardless of the absence of a stringent mens rea requirement
     as to particular elements.  See Daye, at 571 F.3d at 233‐34 (applying ACCA to Vermont
     statutory rape law because of the “deliberate and affirmative conduct” at issue).  

                                                      10
 1          Against essentially this landscape, we held that violation of a Vermont law

 2   that  imposed  strict  liability  for  sexual  contact  with  any  minor  under  the  age  of

 3   sixteen  constituted  a  “violent  felony”  under  the  ACCA.4    Daye,  571  F.3d  at  234

 4   (discussing 13 Vt. Stat. Ann. § 3252(3) (1986) (since amended)).  First, we found that

 5   sexual contact with a child – the crime contemplated by Vermont’s law – posed a

 6   “serious  potential  risk  of  injury  to  another.”    Id.  at  230.    In  so  ruling,  we  cited

 7   multiple circuit court opinions detailing the risk of injury to young victims of sexual

 8   crimes, id. at 230‐31 (quoting, inter alia, United States v. Cadieux, 500 F.3d 37, 45 (1st

 9   Cir. 2007) (“[C]rimes involving indecent sexual contact with a child typically occur

10   in close quarters, and are generally perpetrated by an adult upon a victim who is not

11   only  smaller,  weaker,  and  less  experienced,  but  is  also  generally  susceptible  to

12   acceding to the coercive power of adult authority figures.”) (emphasis added and

13   internal quotation marks omitted)), while distinguishing opinions that noted the

14   reduced risk to older teens on the ground that Vermont’s statute “applie[d] only to

15   children and young teens,” defined in the law as those under sixteen.  See id. at 231

16   (citing United States v. Sawyers, 409 F.3d 732, 742 (6th Cir. 2005) and United States v.


            4
               Though we issued Daye prior to the publication of Sykes, that Sykes limited Begay
     to strict liability, negligence, and recklessness offenses has no effect on our ruling there.

                                                     11
 1   Thomas,  159  F.3d  296,  299‐300  (7th  Cir.  1998),  which  discussed  the  reduced  risk

 2   sexual contact posed to sixteen‐year‐olds as compared to young children).  We also

 3   noted that sexual contact with minors who are deemed legally unable to consent

 4   “for  reasons  of  physical  or  emotional  immaturity  .  .  .  inherently  involves  a

 5   substantial risk that physical force may be used in the course of committing the

 6   offense.”  Id. at 232 (internal quotation marks and emphasis omitted).

 7          We next concluded that violation of the Vermont law required “purposeful,

 8   violent, and aggressive” conduct.  We deemed the violation to be purposeful in the

 9   ordinary case on the ground that engaging in sexual contact with a child aged fifteen

10   or younger necessitated “deliberate and affirmative conduct,” and we deemed such

11   conduct  violent  and  aggressive  on  the  ground  that  it  “create[d]  a  substantial

12   likelihood  of  forceful,  violent,  and  aggressive  behavior  .  .  .  because  a  child  has

13   essentially no ability to deter an adult from using . . . force to coerce the child into

14   a sexual act.”  Id. at 233‐34.  This likely use of force assured us that, “[a]t a minimum,

15   .  .  .  a  typical  instance  of  this  crime  will  involve  conduct  that  is  at  least  as

16   intentionally aggressive and violent as a typical instance of burglary.”  Id. at 234.  In

17   reaching this conclusion, we distinguished a Tenth Circuit opinion that came to a



                                                   12
 1   contrary result on the ground that, inter alia, the law at issue there “criminalized

 2   conduct involving substantially older victims.”  Id. at 235 (discussing United States

 3   v.  Dennis,  551  F.3d  986,  990  (10th  Cir.  2008)  (holding  that  violation  of  law

 4   criminalizing “indecent liberties” with a person under the age of eighteen was not

 5   a violent felony)).

 6          Like  the  Vermont  law  at  issue  in  Daye,  N.Y.P.L.  §  130.40‐2  imposes  strict

 7   liability  with  regard  to  the  age  of  the  victim,  and  is  therefore  subject  to  Begay’s

 8   requirement that the prohibited conduct be similar in kind and in degree of risk to

 9   § 4B1.2’s exemplar crimes in order to be deemed a “crime of violence.”  See  People

10   v. Newton, 8 N.Y.3d 460, 464, 867 N.E.2d 397, 399 (2007) (holding that a violation of

11   § 130.40‐2 is a strict liability offense).  But unlike the Vermont law in Daye, N.Y.P.L.

12   § 130.40‐2ʹs focus is not on all children from infancy to age fifteen, but principally on

13   those minors who are fifteen and (pertinently) sixteen years old.5  Under New York’s

14   statutory scheme, oral or anal sexual conduct with a child under the age of eleven

15   (or under the age of thirteen, if the perpetrator is eighteen or older) constitutes the


            5
               The  all‐inclusive  Vermont  statutory  scheme  addressed  in  Daye  has  since  been
     amended  to  create  a  staggered  scheme  that  accounts  for  age  of  the  victim,  age  of  the
     perpetrator, and, in the case of fifteen‐year‐old victims, the presence or absence of consent.
     See 13 Vt. Stat. Ann. § 3252; 13 Vt. Stat. Ann. § 3253.

                                                     13
 1   most serious grade of New York’s “criminal sexual act” offense involving children,

 2   and is a Class B felony. Id. § 130.50.  Such contact with a child under the age of

 3   fifteen  (provided  the  perpetrator  is  at  least  eighteen)  is  a  Class  D  felony,  a  less

 4   serious grade. Id. § 130.45.  Finally, section 130.40‐2, the provision at issue here,

 5   extends to minors who are fifteen and sixteen (provided the perpetrator is at least

 6   twenty‐one), and bears the lowest grade of criminal liability, constituting a Class E

 7   felony. Id. § 130.40‐2.  Thus, while offenders who engage in sexual  contact with

 8   children and with young teens may also be charged pursuant to § 130.40‐2, this

 9   provision,  in  the  context  of  the  larger  statutory  scheme,  focuses  on  fifteen‐  and

10   sixteen‐year‐old  minors,  as  sexual  conduct  involving  younger  victims  can  be

11   charged as one of the higher‐graded offenses.

12          It is understandable that the district court viewed our decision in Daye as

13   controlling. But we deem the differences between the Vermont provision at issue in

14   Daye and the provision before us now to be material for purposes of § 2K2.1 and

15   § 4B1.2. As an initial matter, courts considering the intersection of statutory rape

16   laws and the ACCA or § 4B1.2 have routinely noted the difficulty presented by the

17   “categorical” approach in this context. Statutory rape laws frequently encompass a



                                                    14
 1   wide range of behavior, potentially criminalizing some conduct “in respect to which

 2   the offender need not have had any criminal intent at all,” Begay, 553 U.S. at 145, but

 3   also  reaching  conduct  –  such  as  sexual  contact  with  a  toddler  –  that  is  almost

 4   invariably purposeful, violent, and aggressive. It is therefore difficult to determine

 5   what kind of conduct and degree of risk is present in the “ordinary” case, because

 6   it is difficult to determine what constitutes an “ordinary” case under such statutes. 

 7   See James, 550 U.S. at 208 (noting that “proper inquiry” focuses on “the conduct

 8   encompassed by the elements of the offense, in the ordinary case”).  Accordingly,

 9   courts deciding whether violation of a statutory rape law is “categorically” violent

10   have often looked, inter alia, to the age of the protected minors to assess the typical

11   character of the prohibited conduct, reasoning that laws penalizing sexual contact

12   with young children will in the “ordinary” case present a risk of injury, whereas

13   laws criminalizing such conduct with older, more mature minors may not.  Compare,

14   e.g., Sawyers, 409 F.3d at 741‐42 (holding that violation of Tennessee’s statutory rape

15   law, covering victims aged thirteen to seventeen, did not present a categorical risk

16   of physical injury because, inter alia, “more mature victims” – that is, older teens –

17   were included in the statute), with United States v. Howard, 754 F.3d 608, 610 (8th Cir.



                                                  15
 1   2014) (holding violation of prohibition on sexual contact with a child “of a tender

 2   age (younger than fourteen years)” to be a violent felony but citing cases in which

 3   conviction for sexual abuse under statutes involving victims aged at least fourteen

 4   did not qualify).

 5          As the Fourth Circuit recently recognized in United States v. Rangel‐Castaneda,

 6   709 F.3d 373, 377 (4th Cir. 2013), “the age of consent is central to the conception of

 7   statutory  rape  in  every  jurisdiction,”  but  that  age  is  not  everywhere  the  same.

 8   Indeed, in interpreting U.S.S.G. § 2L1.2, which governs sentencing enhancements in

 9   illegal reentry cases, that court observed that the disagreement among states as to

10   the  age  at  which  a  minor  is  legally  capable  of  consenting  to  sexual  relations

11   “engenders dramatically different crimes” from one jurisdiction to the next.  Id. “In

12   other words, conduct that is perfectly legal for some people could subject many

13   others in neighboring states to years upon years in federal prison.” Id. Surveying

14   state  and  federal  statutes,  however,  the  court  found  that  “a  robust  majority  of

15   American jurisdictions – the federal government, thirty‐two states, and the District

16   of Columbia – ha[ve] set the general age of consent precisely at sixteen years old.” 

17   Id. at 377‐78.  The Model Penal Code and Black’s Law Dictionary similarly recognize



                                                 16
 1   sixteen as “the default age of consent.”  Id. at 378.  In light of this consensus, and

 2   citing the need for “some degree of uniformity in applying the . . . Guidelines across

 3   the nation,” the court held that sixteen was the “generic” age of consent for purposes

 4   of § 2L1.2.6  Id. at 375, 378; accord United States v. Rodriguez‐Guzman, 506 F.3d 738,

 5   745–46 (9th Cir. 2007).  Similarly, the Seventh Circuit, in holding that violation of a

 6   law  prohibiting  sexual  conduct  with  persons  aged  thirteen  to  sixteen  was  not

 7   categorically a violent crime, noted that “in a majority of states [sixteen] is the age

 8   of consent” and therefore “it is difficult to maintain on a priori grounds that sex is

 9   physically dangerous to [sixteen]‐year‐old girls.” Thomas, 159 F.3d at 299.

10          Such  reasoning  sufficiently  distinguishes  the  statute  at  bar,  N.Y.P.L.

11   § 130.40‐2, from the broader Vermont law in Daye that we are unable to conclude

12   that violation of the New York law would, in the “ordinary” case, pose a “serious

13   potential risk of physical injury to another” and require “purposeful, violent, and

14   aggressive” conduct.  The Vermont law in Daye criminalized sexual contact with any

            6
               While  we  find  the  Fourth  Circuit’s  analysis  of  §  2L1.2  instructive  insofar  as  it
     surveys ages of consent across the country, we decline Mead’s invitation to give § 2L1.2ʹs
     commentary interpretive weight in analyzing § 4B1.2, in no small part because § 2L1.2 and
     § 4B1.2 are structured differently, phrased differently, and concern penalties for different
     types  of  crimes.    See,  e.g.,  United  States  v.  Folkes,  622  F.3d  152,  157  (2d  Cir.  2010)
     (distinguishing § 2L1.2 and § 4B1.2); United States v. Wynn, 579 F.3d 567, 574‐75 (6th Cir.
     2009) (same); United States v. Houston, 364 F.3d 243, 247 n.5 (5th Cir. 2004) (same).

                                                       17
 1   minor aged fifteen or younger, see 13 Vt. Stat. Ann. § 3252(3) (1986), and constituted

 2   Vermont’s  primary  prohibition  on  sexual  contact  with  children.  The  focus  of

 3   § 130.40‐2, by contrast, is not the universe of all children potentially victimized by

 4   adults, but fifteen‐ or sixteen‐year‐olds, specifically. In addition, N.Y.P.L. § 130.40‐2 

 5   is structured as the least serious in a series of separate, escalating crimes penalizing

 6   sexual  contact  with  minors.    See  Sykes,  131  S.  Ct.  at  2276  (suggesting  that  the

 7   existence of graded offenses in a statutory scheme may be relevant to the question

 8   whether prohibited conduct constitutes a violent felony for ACCA purposes); id. at

 9   2293 (Kagan, J., dissenting) (advocating that “a State’s decision to divide a generic

10   form of conduct . . . into separate, escalating crimes may make a difference under

11   ACCA”);  cf.  Descamps  v.  United  States,  133  S.  Ct.  2276,  2283  (2013)  (permitting

12   consideration of whether violation of one subset of a “divisible” statute that “creates

13   several  different  .  .  .  crimes”  constitutes  a  violent  crime  under  the  ACCA).

14   Considering the structure of New York’s statutory scheme as a whole, and given

15   that  consensual  sexual  contact  with  sixteen‐year‐olds  (who  constitute  a  major

16   portion of those minors protected by N.Y.P.L. § 130.40‐2) would be lawful in many

17   American jurisdictions, we are hard‐pressed to conclude that the conduct at issue



                                                  18
 1   would necessarily, in the “ordinary” case, pose a serious potential risk of physical

 2   injury to another or be generally purposeful, violent, and aggressive in character. 

 3   See  Sykes,  131  S.  Ct.  at  2279  (noting  that  “[c]ommon  experience  and  statistical

 4   evidence” may be used to support intuition that offense does – or does not – rise to

 5   the level of “violent felony”).  

 6          This  remains  so,  moreover,  despite  the  presence  in  New  York’s  law  of  a

 7   requisite  age  difference  between  the  victim  and  perpetrator  –  a  provision  so

 8   common in statutory rape laws that many of our sister circuits have declined even

 9   to mention such provisions when analyzing statutory rape statutes for purposes of

10   § 4B1.2 or the ACCA. See, e.g., United States v. Christensen, 559 F.3d 1092, 1093–95 (9th

11   Cir. 2009) (concluding that violation of Wash. Rev. Code § 9A.44.079, criminalizing

12   sexual intercourse with a fourteen‐ or fifteen‐year old child, was not categorically

13   a violent felony, without any discussion of the statutory forty‐eight‐month age gap);

14   United  States  v.  Thornton,  554  F.3d  443,  445  n.2  (4th  Cir.  2009)  (holding  that

15   defendant’s conviction under Va. Code § 18.2‐63, which prohibits sexual contact

16   with a thirteen‐ or fourteen‐year old child, did not constitute a “violent felony,” but

17   declining to mention that the same statute would have graded defendant’s conduct



                                                 19
 1   as  a  misdemeanor  in  the  event  of  an  age  gap  of  less  than  three  years).    The

 2   government  alludes  to  this  requirement  and  argues  that  “the  justification  for

 3   concluding that Mead’s statute of conviction is categorically a crime of violence is,

 4   if anything, stronger than for the statutory rape law analyzed in Daye.” But we are

 5   unpersuaded by this reasoning, considered in light of the counsel of cases from our

 6   sister  circuits,  the  interest  in  “some  degree  of  uniformity  in  applying  the  .  .  .

 7   Guidelines across the nation,”  see Rangel‐Castaneda, 709 F.3d at 375, and the absence

 8   of any sufficiently compelling argument as to why this age differential is enough to

 9   establish, categorically, that N.Y.P.L. § 130.40‐2 is a “crime of violence” pursuant to

10   § 4B1.2, given the differences between the New York provision and the Vermont law

11   in Daye.

12          This reluctance is reinforced by the fact that N.Y.P.L. § 130.40‐2ʹs narrow focus

13   on  older  children  and  its  inclusion  of  sixteen‐year‐olds  –  who  have  reached  the

14   typical age of consent – among its protected class renders immaterial here many of

15   the factors that supported our ruling in Daye.  For instance, in determining that

16   violation of the Vermont law posed a “serious potential risk of physical injury” to

17   minors, Daye relied in large part on circuit opinions discussing the risk that sexual



                                                   20
 1   contact posed to children and young teens.  However, those rulings are of limited

 2   use where, as here, we must  consider the risk to older teens.  Daye additionally

 3   relied on the legal inability of children to consent to sexual contact, noting that such

 4   legal incapacity reflected the children’s “physical [and] emotional immaturity” and

 5   supported  the  intuition  that  violation  of  the  Vermont  law  would  “inherently

 6   involve[]  a  substantial  risk  that  physical  force  may  be  used.”  571  F.3d  at  232

 7   (emphasis and internal quotation mark omitted). But many of the minors protected

 8   by N.Y.P.L. § 130.40‐2 are deemed capable of consent in a majority of jurisdictions,

 9   rendering Daye’s reliance on legal incapacity inapt here.

10          Thus, lacking any substantial basis on which to conclude that violation of

11   N.Y.P.L. § 130.40‐2 categorically poses “a serious potential risk of physical injury to

12   another” and involves “purposeful, violent, and aggressive conduct,” we decline to

13   extend our holding in Daye to encompass this provision.  This conclusion does not

14   minimize either the seriousness of the risks associated with sexual relations between

15   adults and older teens or the gravity of Mead’s own violation of N.Y.P.L. § 130.40‐2. 

16   We conclude only that, for purposes of the particular statutory provision before us,

17   a conviction pursuant to N.Y.P.L. § 130.40‐2 falls outside the scope of § 4B1.2 as



                                                 21
1    §  130.40‐2  is  not  categorically  a  “crime  of  violence”  pursuant  to  that  Guidelines

2    provision.  See Descamps, 133 S. Ct. at 2282 (holding that violation of broad burglary

3    statute is not categorically a violent crime because “[i]n sweeping so widely, the

4    state law goes beyond the normal, ‘generic’ definition of burglary”).7 

5                                            CONCLUSION

6           For the foregoing reasons, we VACATE the judgment of the district court and

7    REMAND for resentencing.
8
9
10
11
12
13
14
15
16




            7
                Finally,  we  reject  Mead’s  argument  that  §  4B1.2(a)(2)’s  residual  clause  is
     unconstitutionally vague, noting that this argument has been implicitly repudiated by the
     Supreme Court on more than one occasion.  See, e.g., Sykes, 131 S.Ct. at 2277 (observing that
     ACCA’s identical residual clause “states an intelligible principle and provides guidance
     that allows a person to conform his or her conduct to the law”) (internal quotation mark
     omitted).  See also United States v. Martin, 753 F.3d 485, 494 n.3 (4th Cir. 2014) (citing Sykes
     in rejecting vagueness attack on § 4B1.2(a)(2)); United States v. Spencer, 724 F.3d 1133, 1145‐
     46 (9th Cir. 2013) (same); United States v. Cowan, 696 F.3d 706, 708 (8th Cir. 2012) (same). 

                                                   22